Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that one of ordinary skill in the art would not combine Zaranek with Williams because Zaranek seeks to produce a steel free from acicular ferrite, bainite and martensite phases and Williams teaches a microstructure of bainite and acicular ferrite, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Zaranek is relied upon for the teaching that it is possible within practical time limits to carburize or nitride the full thickness of a very thin strip of 0.125 inch or less to provide uniform through thickness mechanical properties (Zaranek, column 5 lines 53-57).  The teaching of providing uniform properties throughout the strip through carburizing or nitriding is based on the thickness of the strip, not the microstructural phases of the strip, and one of ordinary skill in the art would recognize that such a teaching would be applicable to any steel strip of 0.125 inch or less, regardless of microstructure and as such would be applicable to the steel of Williams as a means for achieving uniform through thickness mechanical properties.
Applicant argues that nitriding Williams as taught by Zaranek would produce unexpected results.  This is not found persuasive because nitriding is a well-known conventional process and the effects of nitriding are well understood by those of ordinary skill in the art.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736